Citation Nr: 1541778	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Attorney Jan Dils


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1990 to April 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Huntington, West Virginia RO.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has been assigned diagnoses of major depressive disorder and anxiety disorder, as well as PTSD.  The rating decision on appeal and the statements of the case addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

On October 2010 VA psychiatric examination, no Axis I diagnosis was given.  On August 2013 VA examination, the diagnosis was anxiety disorder; however, the examiner stated that he was unable to resolve the question of whether the Veteran's anxiety disorder is due to military service including fear of terrorist or hostile military activity without resorting to speculation.  Neither examination explicitly stated which criteria were not met regarding a diagnosis of PTSD.  As a result, the medical opinions offered are inadequate for rating purposes, and a remand for corrective action is necessary.  

Regarding the claim of service connection for a back disability, the Veteran has consistently stated and testified that he injured his back doing sit-ups in basic training and had to undergo physical therapy.  He testified that after basic training, he continued to have back pain throughout his service but did not receive any further treatment until 1997, after service.  He testified that back pain caused by the 1997 motor vehicle accident was mainly in the middle of his spine rather than the low back, and that he sought chiropractic treatment.  He testified that he later pulled a muscle in his back lifting a piece of pipe; he could not recall if the injury was to his upper back or lower back.  He testified that he has had constant back pain since basic training although it has worsened in the last 5 to 6 years.  

On October 2010 VA examination, the examiner opined that the Veteran's back disability is less likely as not (less than 50/50 probability) caused by or a result of his complaints for back injury in service.  The examiner stated that following 4 weeks of treatment in 1990, there was no further reference to back pain during the subsequent 4 years of full duty service, and the service discharge history and physical exams were negative for back pain.  On August 2013 VA examination, the examiner noted that it is well documented that the Veteran injured his back doing sit-ups in 1990, and opined that it is less likely as not (less than 50/50 probability) that his current low back pain was caused by or a result of the mechanical low back pain he incurred in 1990.  The examiner noted that the Veteran was diagnosed with mechanical low back pain and treated for one month in 1990, he then completed 4 years of active duty without another incident, and his separation physical was negative in 1994.

Both VA examiners cited to inaccurate medical history, as the Veteran had reported a history of recurrent back pain on April 1994 service separation examination; neither accounted for the Veteran's .lay reports of continuity of symptoms.  The Board finds that the opinions are inadequate for rating purposes, and that a new VA examination to determine the etiology of the Veteran's current back disability is needed.

The Veteran testified that he sees a private pain management doctor.  A review of the record showed that records of such treatment have been submitted through November 2014.  All records of treatment for a disability for which service connection is sought potentially may contain information pertinent to the claim, and any outstanding must be sought, if adequately identified.

Finally, outstanding records of any VA treatment the Veteran may have received for the disabilities at issue may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative opportunity to respond.  Arrange for any further development in the matter suggested by his response.

2.  Secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for the disabilities at issue.  

3.  Ask the Veteran to identify all providers of private evaluations and/or treatment he has received for his back disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  Secure for association with the record the complete clinical records from all providers identified.

4.  Thereafter, arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the etiology of his psychiatric disability.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Identify by diagnosis each psychiatric disability entity found/shown by the record..  Specifically discuss the validity of prior such diagnoses as major depressive disorder, anxiety disorder, and PTSD  

b. Identify the likely etiology of each psychiatric disability entity diagnosed, and specifically whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service, to include the conceded stressor events therein.

The examiner must explain the rationale for all opinions.  

5.  Also, arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any back disability he may have.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

a. Please identify (by diagnosis) each back disability found.

b. Regarding each back disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service?

The examiner must explain the rationale for all opinions, noting (and expressing agreement or disagreement with each in turn, with explanation) the VA and private opinions of record in the matter.

6.  The AOJ should then review the record and readjudicate the claims (service connection for a psychiatric disability to encompass all psychiatric diagnoses shown).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

